In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00156-CV

DAVID D. SCOTT AND MARY J. SCOTT,         §    On Appeal from
Appellants

                                          §    County Court at Law No. 2

V.
                                          §    of Tarrant County (2014-001905-2)

ROBERT G. WEST, THYRA WEST,
JUDITH C. CLARK, SALLIE CLINGMAN,         §    September 20, 2018
GREGORY P. MILLER, GAYE MILLER,
JONATHAN BAYLES, AND AMY BAYLES,
Appellees                                 §    Per Curiam


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM